DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 1/3/22, Applicant, on 7/1/22, amended claims 1, 5, 8, 9, and 10. Claims 1-20 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 1/11/22. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action


Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0246039 to Fain et al. (hereafter referred to as Fain) in view of U.S. Patent Application Publication Number 2016/0306355 to Gordon et al. (hereafter referred to as Gordon) and in further view of U.S. Patent Application Publication Number 2008/0011839 to Noll et al. (hereafter referred to as Noll).
As per claim 1, Fain teaches:
A management device, comprising: a server including a ticket issuance unit that is configured to issue a number of one or more tickets including a ticket code associated with a construction site for work that includes or more transport vehicle and one or more a construction machines (Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to complete a delivery and dispatch a subsequent load from the remote jobsite.  The mobile device can sync up and complete delivery information with a point of sale software system for subsequent invoicing.  In certain embodiments, the delivery ticket can be updated and another vehicle (e.g., a truck) is dispatched without requiring any information or communication with a remote computer or an on-board computer, or both. Paragraph Number [0012] teaches the geographic location is evaluated to determine the mobile device's relationship to one or more geozones and establish whether a geofence breach has occurred. Logic is applied to data including, without limitation, the geographic position of the device in relation to an established geozone, the nature of the geozone, whether or not a geofence breach has occurred, the type of breach that has occurred, and/or the existence of tethered events to automatically determine the occurrence of a number of events, including delivery status and the like. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0010] and [0082])).
wherein the construction site is included in a plurality of construction sites, the tickets are associated with each construction site, the tickets include a ticket code (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0010] and [0082])).
and the number of tickets is a numerical value for setting a quantity of vehicles that are required for each type of work; (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0010] and [0082])).
a position information acquisition unit in the server, that-is configured to acquire position information of respective communication terminals having respective terminal IDs of the one or more transport vehicle and one or more a construction machine acquiring the tickets (Paragraph Number [0089] and FIG. 20 displays a screenshot of a user interface that displays the designated vehicle's next delivery information.  Upon receiving the "Ready to Load" status from the device, the application may search for the next scheduled delivery for the vehicle.  The Ticket Number, Credit type, all Product Number(s), Product Description(s), and other pertinent descriptions of the product(s) are displayed on the user interface.  The Delivery Address, Customer Information and scheduled arrival time are also displayed.   Paragraph Number [0012] teaches the geographic location is evaluated to determine the mobile device's relationship to one or more geozones and establish whether a geofence breach has occurred. Logic is applied to data including, without limitation, the geographic position of the device in relation to an established geozone, the nature of the geozone, whether or not a geofence breach has occurred, the type of breach that has occurred, and/or the existence of tethered events to automatically determine the occurrence of a number of events, including delivery status and the like Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver (See also Paragraph Numbers [0010], [0060], and [0080])).
an output unit in the server, configured to output one or more of the tickets including the ticket code and the position information of the communication terminals acquired by the position information acquisition unit (Paragraph Number [0089] and FIG. 20 displays a screenshot of a user interface that displays the designated vehicle's next delivery information.  Upon receiving the "Ready to Load" status from the device, the application may search for the next scheduled delivery for the vehicle.  The Ticket Number, Credit type, all Product Number(s), Product Description(s), and other pertinent descriptions of the product(s) are displayed on the user interface.  The Delivery Address, Customer Information and scheduled arrival time are also displayed.  Along with the ticket information, the GPS coordinates and designated jobsite geozone is transmitted along with all the necessary information needed to complete all the billing calculations related to time and location and any relevant surcharges. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver (See also Paragraph Numbers [0012] and [0015])).
a computer system including a processor configured to process functions at least of the ticket issuance unit, the position information acquisition unit, the ticket management unit, and the output unit to (Paragraph Number [0105] teaches a non-limiting exemplary storage medium of a mobile device can be coupled to an internal processor.  The processor can read information from, and write information to, the storage medium.  In other embodiments, the storage medium is integral to the processor.  The processor and the storage medium may reside in an ASIC.  The ASIC may reside in a user terminal.  In yet other embodiments, the processor and the storage medium may reside as discrete components in a user terminal.  The mobile devices can have different types of processing units, storage mediums, ASICs, or the like).
cause the transport vehicle to arrive at a loading place or unloading place of the construction machine for the transport vehicle and the construction machine to perform the work associated with the issued tickets (Paragraph Number [0016] teaches upon arrival at the plant, the driver can be prompted to confirm that the truck is ready to load by checking a box on the device's user interface.  In some embodiments, a truck's ready to load status is automatically generated when it arrives in a batching plant's loading queue geozone.  When the truck is ready to load, the device begins polling the dispatch system to determine whether a delivery ticket has been generated for the truck. Paragraph Number [0024] teaches information can be associated with a ticket.  When the truck leaves the loading zone and arrives at the unloading zone, a time stamp or other information can be associated with the delivery ticket.  Upon arrival at a Wi-Fi equipped facility, information is automatically communicated between the mobile device and the Wi-Fi network.  For example, completed delivery ticket information can be automatically downloaded into the billing system and invoices can be generated automatically. Paragraph Number [0057] teaches an asset allocation and management system of delivery trucks for multiple product streams, multiple loading sites and multiple delivery sites. (See also Paragraph Number [0023] in regard to loading and unloading location information)).
Fain teaches dispatching construction vehicles to perform tasks within a designated geozone, but does not explicitly teach determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it which is taught by the following citations from Gordon:
wherein, the ticket management unit is configured to determine whether the number of received terminal IDs with respect to the same construction site is less than the number of one or more tickets (Paragraph Number [0068] teaches a look-up table (LUT) used to match a requested service provided by the DasS system 100 with features included on one or more drone vehicle is illustrated according to a non-limiting embodiment.  In this manner, the LUT is used to select at least one drone vehicle to perform service request.  For instance, the drone selection module 304 automatically compares at least one received user-selectable criteria with at least one the drone features installed on one or more drone vehicles among the plurality of drone vehicles available to perform the service request.  Based on a match between the service request and one or more drones including drone features capable of facilitating the service request, the drone selection module 304 automatically selects the at least one drove vehicle. Paragraph Number [0060] teaches the identification of available drones may be achieved using drone ID data (e.g., serial number) transmitted by the drones to the drone selection module 306.  The drone ID data can be used to identify a particular drone currently in operation.  More specifically, the drone ID database unit 308 is configured to store information corresponding to one or more drones registered in the DaaS system 100. Paragraph Number [0048] teaches the drones 102a-102c can be commanded to autonomously perform a variety of services or tasks in real-time, including, but not limited to ...construction industry. Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request).
wherein, the ticket management unit is configured to register the one or more transport vehicles and the one or more construction machines if the number of received terminal IDs is less than the number of one or more tickets (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0053] teaches in response to accepting the service, the information received through the API is communicated to the service node 106, which in turn selects the appropriate drone to facilitate the user's service request and commands the selected drone to perform the service accordingly. Paragraph Number [0060] teaches the identification of available drones may be achieved using drone ID data (e.g., serial number) transmitted by the drones to the drone selection module 306.  The drone ID data can be used to identify a particular drone currently in operation.  More specifically, the drone ID database unit 308 is configured to store information corresponding to one or more drones registered in the DaaS system 100).
in response, the ticket management unit is configured to transmit a notification of successful registration to the one or more transport vehicles and the one or more construction machines working in the same construction site (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0053] teaches in response to accepting the service, the information received through the API is communicated to the service node 106, which in turn selects the appropriate drone to facilitate the user's service request and commands the selected drone to perform the service accordingly. Paragraph Number [0054] teaches in response to completing the service requested by the user, the drone can transmit an acknowledgement signal to the service node 106 indicating that the requested services are completed.  In addition to the acknowledgement signal, the drone also transmits any information or data collected according to the requested service).
wherein if the number of received terminal IDs is greater than the number of one or more tickets then, in response, the ticket management unit is configured to transmit a notification of failed registration to the one or more transport vehicles and the one or more construction machines working in the same construction site (Paragraph Number [0051] teaches a user viewing the live-feed may notice a desired AOI 210, and may request a service to be performed at the location of the desired AOI 210 viewed on the video-feed. In response to the service request, the service node 106 automatically determines the GPS location of the AOI 210 and commands one or more drones 210 to perform the service request. Paragraph Number [0063] teaches the drone selection module 306 may dynamically commission and decommission drones in/out of service.  For instance, a drone may be activated in service but, while performing the service, may encounter low energy levels, i.e., low battery or maintenance issues.  The drone selection module 306 may therefore decommission a particular drone encountering an emergency issue, and request commission of another drone located in the vicinity to complete the service request. A drone in route to perform a service request corresponding to a first user may be leveraged to perform a second service request corresponding to a different user.  For example, a drone en route to deliver a package according to a first service request submitted by a first user may be commanded to perform a slight detour en route and capture an image of an AOI 210 according to a second service request submitted by a second user).
wherein the required quantity of vehicles are registered for each type of work (Paragraph Number [0070] teaches one or more drones are selected to perform the service requested by the user.  For example, in response to receiving a service request to photograph an AOI, all drones including an image photographing camera are filtered from the group of available drones, and one or more drones including a camera is selected.  The selected drones are then dispatched at operation 512 to perform or facilitate the service requested by the user.  At operation 514, a decision to modify the current selection of drones is performed).
Both Frain and Gordon are directed to scheduling and dispatching vehicles in response to requests for service. Frain discloses dispatching construction vehicles to perform tasks within a designated geozone. Gordon improves upon Frain by disclosing determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it. One of ordinary skill in the art would be motivated to further include determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it, to efficiently assign necessary resources based upon task requirements including reassigning machines to minimize cost.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of dispatching construction vehicles to perform tasks within a designated geozone in Frain to further utilize determining the number of machines needed to perform the tasks and assigning additional machines if the task requires it as disclosed in Gordon, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Fain teaches utilizing a ticket management server that utilizes identification numbers of vehicles to correspond to schedules which include destinations but does not explicitly teach a ticket code being the means by which specific terminals on vehicles (identified by terminal ID) are associated with construction sites which is taught by the following citations from Noll:
a ticket management unit in the server, configured to receive from the one or more transport vehicles and the one or more construction machines, the ticket code and the respective terminal ID of the one or more transport vehicles and the one or more construction machines, with the ticket code being the means by which any communication terminal can become associated with the same construction site (Paragraph Number [0037] teaches scanner 10 automatically will have assigned a new truck 1 identifier 5 by which truck 1 will be recognized and tracked within the system on processor 40. Operator 41 associates the truck 1 data he gathers with this new identifier 5. The next time scanner 10 uploads accumulated truck 1 and load 2 data, the new truck 1 identifier 5 information already will be on processor 40 and the new truck 1 data immediately integrates with existing data so that new truck 1 may be monitored immediately. Paragraph Number [0041] teaches once scanner 10 and printer 20 synchronize, printer 20 begins printing the predetermined number of tickets 25 required. Scanner 10 draws upon data files 143, 144, 145 to associate truck 1 with job site 4 and send the needed information to printer 20 so that ticket 25 identifies truck 1, job site 4, the date and time, and other pertinent information for later reference. If operator 41 needs additional tickets 25, he repeats the print step 148 until he has the number needed, then returns to the scan 115 truck 1 routine for the next truck).
Both the combination of Frain and Gordon and Noll are directed to scheduling and dispatching vehicles in response to requests for service. The combination of Frain and Gordon discloses dispatching construction vehicles to perform tasks within a designated geozone. Noll improves upon the combination of Frain and Gordon by disclosing a ticket code being the means by which specific terminals on vehicles (identified by terminal ID) are associated with construction sites. One of ordinary skill in the art would be motivated to further include a ticket code being the means by which specific terminals on vehicles (identified by terminal ID) are associated with construction sites, to efficiently assign necessary resources based upon task requirements including reassigning machines to minimize cost.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of dispatching construction vehicles to perform tasks within a designated geozone in the combination of Frain and Gordon to further utilize a ticket code being the means by which specific terminals on vehicles (identified by terminal ID) are associated with construction sites as disclosed in Noll, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Claim 5 recites claim limitations that are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.:
As per claim 8, Fain teaches:
A construction management system, comprising: one or more transport vehicles. associated with a construction site; (Paragraph Number [0060] and FIG. 1 illustrates the device communications including the Global Positioning System (GPS) satellites, an on-board data network of a delivery truck, and a web application. Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to complete a delivery and dispatch a subsequent load from the remote jobsite.  The mobile device can sync up and complete delivery information with a point of sale software system for subsequent invoicing.  In certain embodiments, the delivery ticket can be updated and another vehicle (e.g., a truck) is dispatched without requiring any information or communication with a remote computer or an on-board computer, or both. (See also Paragraph Number [0010])).
a first communication terminal included in each of the one or more transport vehicles. having a respective terminal ID (Paragraph Number [0008] teaches a system can include one or more mobile devices that perform functions without use of an on-board computer permanently installed in a vehicle.  On-board computers are often expensive, maintenance intensive, and prone to malfunctions.  In some embodiments, the mobile devices may be electronically tethered to the vehicle for data collection, vehicle monitoring, communication, or combinations thereof.  The mobile devices may be portable and inexpensive while being capable of performing a wide range of operations and can be carried around job sites, plants, or other locations.  (See also Paragraph Numbers [0009] and [0010])).
one or more construction machine associated with the construction site (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0009] and [0010])).
a second communication terminal included each of in the one or more construction machines having a respective terminal ID (Paragraph Number [0009] teaches a user can use the mobile device to manipulate and edit a delivery ticket to complete a delivery and dispatch a subsequent load from the remote jobsite.  The mobile device can sync up and complete delivery information with a point of sale software system for subsequent invoicing.  In certain embodiments, the delivery ticket can be updated and another vehicle (e.g., a truck) is dispatched without requiring any information or communication with a remote computer or an on-board computer, or both. (See also Paragraph Number [0010])).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 9, claim 9 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 10, claim 10 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 5.
As per claim 2, the combination of Fain, Gordon, and Noll teaches each of the claim limitations of claim 1.
In addition, Fain teaches:
wherein the construction site includes a loading place and an unloading place (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the touch screen. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver).
the output unit outputs position information of each communication terminal acquiring the ticket, and position information of the loading place and the unloading place (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the touch screen. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver).
As per claims 3 and 11, the combination of Fain, Gordon, and Noll teaches each of the claim limitations of claims 1 and 2 respectively.
In addition, Fain teaches:
wherein the ticket issuance unit issues the ticket for every type of work, and the type of work includes at least a transport vehicle and a construction machine (Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. (See also Paragraph Numbers [0009] and [0010])).
As per claims 4, 12, 13, and 14, the combination of Fain, Gordon, and Noll teaches each of the claim limitations of claims 1, 2, 3, and 11 respectively.
In addition, Fain teaches:
a message management unit that is configured to receive a message from a first communication terminal acquiring a first ticket that is the ticket, and transmits the message to a second communication terminal acquiring a second ticket that is the ticket associated with the same construction site as the first ticket (Paragraph Number [0015] teaches the scheduled plant to load at may be displayed on the touch screen. Paragraph Number [0017] teaches the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver. Paragraph Number [0014] teaches if the time is outside a pre-determined window, the system returns a message to the device informing the driver of the scheduled start time and that the clock-in time is outside the acceptable range.  The driver may acknowledge the variance before the punch-in time is accepted.  The web application may communicate with a 3rd party dispatch system to access an electronic schedule that contains the driver's assigned truck.  A drop down list may be provided for the driver to select an alternative vehicle if the assigned vehicle is unavailable).
As per claims 6, 15, 16, 17, 18, 19, and 20, the combination of Fain, Gordon, and Noll teaches each of the claim limitations of claims 1, 2, 3, 4, 5, 11, and 12 respectively.
In addition, Fain teaches:
a map generation unit that generates a map image on the basis of the position information output by the management device (Paragraph Number [0018] teaches the mobile device can include virtual touch screen buttons and can display, without limitation, delivery maps, turn-by-turn navigation, and traffic overlays.  The driver can view the scheduled times for various delivery events.  Delivery status and billing surcharges are determined by the application by applying logic to pre-determined criteria.  Event times can be displayed and can be edited by the user using the device).
As per claim 7, the combination of Fain, Gordon, and Noll teaches each of the claim limitations of claims 1 and 6.
In addition, Fain teaches:
wherein in the map image, a position of the communication terminal is stored in a different aspect for each type of work (Paragraph Number [0018] teaches the mobile device can include virtual touch screen buttons and can display, without limitation, delivery maps, turn-by-turn navigation, and traffic overlays.  The driver can view the scheduled times for various delivery events.  Delivery status and billing surcharges are determined by the application by applying logic to pre-determined criteria.  Event times can be displayed and can be edited by the user using the device).

Response to Arguments
Applicant’s arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 7/1/2022, pgs. 11-15). Examiner notes that with the addition of the Noll reference to the combination of Fain and Gordon, Applicant’s arguments have been rendered moot. Applicant’s arguments are directed to the previous combination of references which only included Fain and Gordon. As such, in response to Applicant’s assertions, Examiner directs Applicant to review the new grounds of rejection presented above. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624